DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending.  Claims 1 and 20 have been amended.  No new claims have been added.

Response to Arguments
Applicant's arguments filed 1/11/22 have been fully considered but they are not persuasive.  The Applicant’s representative argues that claims 1-20 are i) not directed to an abstract idea under Step 2A-prong 1 (see Remarks – 1/11/22, pg. 6-7, ii) integrated into a practical application under Step 2A-prong 2 (see Remarks, pg. 7-8), and provides an inventive concept under Step 2B (see Remarks, pg. 8-9).  The specific arguments are addressed in the sections below.
With respect to Step 2A-prong 1, the Applicant’s representative argues that the claims do not recite an abstract idea such as “a certain method of organizing human activity and/or mental process” (Remarks, pg. 8) because “under the broadest reasonable interpretation it does not cover performance in the mind but for recitation of generic computer components” (Remarks, pg. 7).  Specifically, the Applicant’s representative argues that because “randomly determining using an outcome from a random number generator cannot be practically performed in the human mind” (Remarks, pg. 7) and requires a “processor accessing a random number generator” (Remarks, pg. 7) the limitations cannot be construed as a fundamental economic activity, managing social interactions between people and/or mental process (see Remarks, pg. 8).  The Examiner respectfully disagrees.  see MPEP 2106.04(a)).  Moreover, the limitations such as “determine an outcome, including…one or more preceding reel outcomes”, “selecting…of the preceding reel outcomes”, “determining a symbol outcome for the wheel…populating slices of the wheel”, and “determining a third set of display symbols…one or more subsequent reel outcomes” each further recite mental processes because they are directed to an observation, evaluation, judgment, and/or opinion. Although these elements require performance by a computer, the claimed invention merely recites that concept performed i) on a generic computer, ii) in a computer environment, or iii) is merely using the computer as a tool to perform the concept (see MPEP 2106.04(a) III C).  For at least these reasons, the claims are found to recite limitations directed to groupings of abstract ideas under Step 2A-prong 1.
With respect to the Applicant’s argument that the random number generator cannot be construed as a mental process (see Remarks, pg. 7), the Applicant argues that the Office Action fails to specify how the steps related to “randomly determining using a random number generator could be performed as a mental process” (Remarks pg. 7).  The Examiner respectfully disagrees.  As stated above, mental processes include concepts using a computer, such as when using the random number generator, when the concept is claimed to be performed on a generic computer, a computer environment, and/or using the computer as a tool to perform the concept (see MPEP 2106.04(a) III C).  In this instance, the claim which invokes a processor using a random number generator to determine a random number (e.g., an observation, evaluation, judgment, opinion) has been deemed similar to concepts performed in a computer environment and/or using the computer as a tool to see MPEP 2106.05(a) III C).  For at least these reasons, the Applicant’s argument is not persuasive.
With respect to the limitation “for a plurality of slices of a wheel, selecting a second set of display symbols, wherein at least one display symbol of the second set of display symbols is selected from the first set of display symbols of the preceding reel outcomes” (Remarks, pg. 8), the Applicant’s representative argues that the claim is integrated into a practical application because i) the display symbols for the slices of the wheel are determined at least partially based on the random display symbols of the preceding reels which were generated by a random number generator and ii) provides a technical solution to “achieve a desired game volatility (e.g., increase game volatility) while maintaining a designated level of RTP for a game” (Remarks, pg. 8).  The Examiner respectfully disagrees.  The limitation “for the plurality of slices of a wheel, selecting a second set of display symbols…of the preceding reel outcomes” (Claim 1) does not integrate the claim into a practical application because it has been deemed to be merely a rule and/or instruction of managing the reel game.  For at least these reasons the Applicant’s argument is not persuasive and the rejection has been maintained under Step 2A-prong 2. 
With respect to Step 2B, the Applicant’s representative argues that the limitation recite a practical solution to “[i]ntegrating a wheel between reels of a slot game, populating the slices of the wheel with one or more display symbols that were randomly selected as an outcome on the preceding reels…randomly determine a symbol output for the wheel” (Remarks, pg. 8-9).  The Examiner respectfully disagrees.  When the elements are viewed individually and/or as collection of elements, the claim limitations do not amount to an inventive concept because they merely recite rules and/or instructions for managing a social activity to determine a game outcome.  For instance, “integrating a wheel between reels of a slot game, populating the slices of the wheel with one or more display symbols that were randomly selected as an outcome of the preceding reels…randomly Alice v. Corp (see MPEP 2106.05(a) II).  Furthermore, the additional elements recited in the claim, are discussed in the prior art of Vancura, as conventional gaming machine components which may include a game controller comprising one or more processors which is well-known, routine, and conventional in the gaming arts (see Vancura, 0037-0040).   For at least these reasons, the Applicant’s argument that the claim recites unconventional features and their ability to increase volatility while maintaining a designated RTP result is not persuasive.  Therefore the claims are found to recite an abstract idea without significantly more.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a grouping of abstract ideas without significantly more. The claims recites limitations directed to an abstract idea such as “determine a game outcome, including: for a plurality of display positions associated with one or more preceding reels, randomly determining, a first set of display symbols selected from a full symbol set, the first set of display symbols representing one or more preceding reel outcomes” – certain method of organizing human activity and/or mental process; “for a plurality of slices of a wheel, selecting a second set of display symbols, wherein at least one display symbol of the  certain method of organizing human activity and/or mental process; “randomly determining a symbol outcome for the wheel based on a second outcome” – certain method of organizing human activity and/or mental process; “wherein the symbol outcome is selected from the second set of display symbols populating the slices of the wheel” – certain method of organizing human activity and/or mental processes; “for a plurality of display positions of one or more subsequent reels determining a third set of display symbols, the third set of display symbols representing one or more subsequent reel outcomes” – certain method of organizing human activity and/or mental process; and “perform a pay evaluation of the game outcome based on applying the symbol outcome of the wheel positioned between the one or more proceeding reel outcomes and the one or more subsequent reel outcomes” – certain method of organizing human activity (e.g., managing a social activity/fundamental economic activity and/or mental process.  It follows that under Step 2A-prong 1, the claims are found to recite limitations directed to an abstract idea grouping of a certain method of organizing human activity and/or mental process. 
This judicial exception is not integrated into a practical application because the additional elements such as “a game controller comprising one or more processors, the game controller executing instructions which cause the game controller to”, “based on a first outcome a random number generator”, and “based on a second outcome from the random number generator” because they amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (see MPEP 2106.05(f)), add insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  For at least these reason, the claims are not found to integrate the claim in to a practical application under Step 2A-prong 2.
see Vancura, 0008, 0037-0040).  Therefore the additional elements when considered individually and/or as a combination of elements does not amount to an inventive concept.  For at least these reasons, the claims are found to recite an abstract idea without significantly more.
Additionally, dependent claim 2 recites additional elements such as “a display system to display the game outcome”.  However, displaying the game outcome is merely extra solution activity (see MPEP 2106.05 (g)) and the display system is merely invoked to implement the abstract idea and/or provide a technological environment in which to perform the abstract idea (see MPEP 2106.05(f) and (h)).   Moreover, Vancura discloses that a conventional gaming system includes a display system to display the game outcome (see Vancura, 0008,0037-0040).  Therefore the additional elements of dependent claim 2 do not change the analysis performed under the two-part test under Alice of independent Claim 1.  
With respect to dependent claims 3-20, the claims have been considered and reviewed but merely recite additional extra-solution activity of the abstract idea and/or include additional elements that are invoked to implement the abstract idea and/or provide a technological environment to perform the abstract idea.  Therefore they do not change the analysis performed under the two-part test under Alice of independent Claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148. The examiner can normally be reached Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 





/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715